131 S.W.3d 855 (2004)
STATE of Missouri, Plaintiff/Respondent,
v.
Keith A. LANE, Defendant/Appellant.
No. ED 82522.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2004.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J. and KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Keith A. Lane (Defendant) appeals from the judgment of the trial court convicting him of two counts of first-degree statutory rape, in violation of Section 566.062 RSMo 2000[1]; four counts of statutory sodomy, in violation of Section 566.062; two counts of incest, in violation of Section 568.020; and two counts of abuse of a child, in violation of Section 568.060. The trial court found Defendant to be a prior and persistent offender under Section 558.016 and a predatory sexual offender under Section 558.018. The trial court sentenced Defendant to six terms of life imprisonment on the rape and sodomy counts, two ten-year terms of imprisonment on the incest *856 counts, and two twenty-year terms of imprisonment on the child abuse counts. The trial court ordered that the rape counts be served consecutively to each other and to all other counts, and that the remaining counts be served consecutively to the rape counts, but concurrently with each other.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all subsequent statutory cites are to RSMo 2000.